Citation Nr: 1625603	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  12-24 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected sleep apnea.

2.  Entitlement to service connection for a psychiatric disorder, also manifested by memory impairment, to include as secondary to service-connected sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1983 to February 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

These matters were before the Board in December 2014, when the Board granted entitlement to service connection for obstructive sleep apnea and remanded entitlement to service connection for a psychiatric disorder and entitlement to service connection for headaches, for additional development and consideration.  These matters now return for appellate review.

As in prior adjudicative actions by VA, the Veteran's service connection claim for a psychiatric disorder, is interpreted broadly to include any acquired psychiatric disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In October 2012, the Veteran testified at a hearing before a Decision Review Officer.  The hearing transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's claims.

Pursuant to the December 2014 Board remand, additional VA medical opinions have been obtained with respect to the Veteran's psychiatric claim.  The resulting March 2015 VA mental conditions examination report found the Veteran did not have a psychiatric disorder by the DSM-IV or DSM-V, nor did he have memory impairment, so neither could have been caused by, incurred by, proximately related to, or aggravated by sleep apnea.  The March 2015 examination report also noted the Veteran had historically exhibited dysthymic disorder, which had fully remitted.  This opinion was concurred with by an April 2015 VA examiner.  However, the current disability element of a service connection claim is satisfied when a Veteran has a disability at the time a claim is filed, during the pendency of the claim, or proximate to the claim, thus a nexus opinion is still necessary even though a current diagnosis was not endorsed.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Moreover, a June 2012 VA PTSD examination report also endorsed a diagnosis of schizoid personality traits, which should also be addressed.  Thus, an additional medical opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The most recent VA medical opinion with regard the Veteran's headache claim was obtained in April 2015.  The April 2015 VA examiner stated, in part, that collectively, it was as least as likely as not that the Veteran's claimed headaches were related to, caused by and/or aggravated by his chosen lifestyle behaviors (chewing tobacco), uncontrolled diabetes and body habitat (obesity) rather that his controlled sleep apnea with the use of a continuous positive airway pressure machine (CPAP). The April 2105 VA examiner stated that, in the alternative, it was less likely than not that the Veteran's claimed headaches related to his service connected sleep apnea because the use of his CPAP machine provided normal oxygenation without apnea and/or hypoxia, there was no organic brain condition as viewed on 2012 MRI, and a complex medical history to include uncontrolled diabetes, obesity and use of tobacco.  The April 2015 VA examiner stated these medical conclusions were based on clinical based, the Veterans Benefits Management System e-folder, medical evidence from the clinical file, lay statements, VA treatment records and current medical literature.  However, in a March 2016 Informal Hearing Presentation, the Veteran's representative submitted multiple synopses and links to multiple articles linking headaches to sleep apnea.  As this evidence was not considered by the most recent April 2015 VA examiner, a remand is warranted for such.  Id. 

Finally, in light of the remand, updated VA treatment records should be obtained and associated with the claims file.  The record reflects the Veteran most recently received treatment from the North Platte Community Based Outpatient Clinic (CBOC), part of the VA Nebraska-Western Iowa Health Care System in April 2015. Thus, on remand, all relevant VA treatment records should be obtained, specifically from the VA Nebraska-Western Iowa Health Care System, to include all associated outpatient clinics, since April 2015, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records, from the VA Nebraska-Western Iowa Health Care System, to include all associated outpatient clinics, since April 2015, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Request a VA addendum opinion from the examiner who provided the April 2015 medical opinion for the purpose of obtaining an etiological opinion regarding the Veteran's psychiatric claim.  If the examiner is not available, request the VA addendum opinion from a suitable substitute.  Provide a copy of this remand and the claims file to the examiner for review.  If deemed necessary by the examiner in order to provide the requested opinion, the Veteran should be scheduled for an examination and properly notified of such.

The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder, diagnosed proximate to or during the pendency of the claim (to include depression and schizoid personality traits - even if currently resolved), was caused or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected sleep apnea.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

3.  Request a VA addendum opinion from the examiner who provided the April 2015 medical opinion for the purpose of obtaining an etiological opinion regarding the Veteran's headache claim.  If the examiner is not available, request the VA addendum opinion from a suitable substitute.  Provide a copy of this remand and the claims file to the examiner for review.  If deemed necessary by the examiner in order to provide the requested opinion, the Veteran should be scheduled for an examination and properly notified of such.

The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any headache disorder, diagnosed proximate to or during the pendency of the claim, was caused or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected sleep apnea, and such should include discussion of the articles referenced in the March 2016 Informal Hearing Presentation.  

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




